TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00421-CR


Jose Refugio Nieto, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT

NO. 5003, HONORABLE BEN WOODWARD, JUDGE PRESIDING






The clerk's fee has not been paid and the clerk's record has not been filed.  Appellant
was advised that his appeal would be dismissed if the clerk's fee was not paid.  The Court received
no response to this notice.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P.
37.3(b).



  
				David Puryear, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   October 3, 2002
Do Not Publish